Exhibit 10.1
LOAN AGREEMENT
Dated as of June 1, 2010
by and between
SOLAR TAX PARTNERS 2, LLC
as the Borrower
and
FIVE STAR BANK,
as the Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section   Page
 
  ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS        
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     10  
1.03
  Accounting Terms     10  
1.04
  Rounding     11  
1.05
  References to Agreements and Laws     11  
 
           
 
  ARTICLE II.
CREDIT EXTENSION        
 
           
2.01
  Loan     11  
2.02
  Advance of the Loan     11  
2.03
  Prepayments     12  
2.04
  Default Rate     12  
2.05
  Fees     12  
2.06
  Computation of Interest and Fees     12  
2.07
  Evidence of Debt     12  
2.08
  Payments Generally     13  
 
           
 
  ARTICLE III.
TAXES        
 
           
3.01
  Additional Costs     13  
 
           
 
  ARTICLE IV.
SECURITY        
 
           
4.01
  Security     13  
4.02
  Further Assurances     14  
4.03
  Information Regarding Collateral     14  
 
           
 
  ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSION        
 
           
5.01
  Conditions of Credit Extension     15  
 
           
 
  ARTICLE VI.
REPRESENTATIONS AND WARRANTIES        
 
           
6.01
  Existence, Qualification and Power; Compliance with Laws     17  
6.02
  Authorization; No Contravention     17  
6.03
  Governmental Authorization; Other Consents     17  
6.04
  Binding Effect     17  

i 



--------------------------------------------------------------------------------



 



              Section   Page
6.05
  Financial Statements; No Material Adverse Effect     17  
6.06
  Litigation     18  
6.07
  No Default     18  
6.08
  Ownership of Property; Liens     18  
6.09
  Environmental Compliance     19  
6.10
  Insurance     19  
6.11
  Taxes     19  
6.12
  ERISA Compliance     19  
6.13
  Subsidiaries     20  
6.14
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    20  
6.15
  Disclosure     20  
6.16
  Compliance with Laws     21  
6.17
  Rights in Collateral; Priority of Liens     21  
 
           
 
  ARTICLE VII.
AFFIRMATIVE COVENANTS        
 
           
7.01
  Financial Statements     21  
7.02
  Certificates; Other Information     22  
7.03
  Notices     22  
7.04
  Payment of Taxes and Claims     23  
7.05
  Preservation of Existence, Etc.     23  
7.06
  Maintenance of Properties     23  
7.07
  Maintenance of Insurance     23  
7.08
  Compliance with Laws     23  
7.09
  Books and Records     23  
7.10
  Inspection Rights     23  
7.11
  Use of Proceeds     24  
7.12
  Collateral Records     24  
7.13
  Security Interests     24  
7.14
  Further Assurances     24  
7.15
  Borrower’s Account and Subsidiaries’ Accounts     24  
 
           
 
  ARTICLE VIII.
NEGATIVE COVENANTS        
 
           
8.01
  Liens     26  
8.02
  Investments     26  
8.03
  Indebtedness     26  
8.04
  Fundamental Changes     26  
8.05
  Dispositions     27  
8.06
  Restricted Payments     27  
8.07
  Change in Nature of Business     27  
8.08
  Transactions with Affiliates     28  
8.09
  Burdensome Agreements     28  

ii 



--------------------------------------------------------------------------------



 



              Section   Page
8.10
  Use of Proceeds     28  
8.11
  Joint Ventures     28  
 
           
 
  ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES        
 
           
9.01
  Events of Default     28  
9.02
  Remedies Upon Event of Default     30  
9.03
  Application of Funds     30  
 
           
 
  ARTICLE X.
MISCELLANEOUS        
 
           
10.01
  Amendments, Etc.     31  
10.02
  Notices and Other Communications; Facsimile Copies     31  
10.03
  No Waiver; Cumulative Remedies     32  
10.04
  Attorney Costs, Expenses and Taxes     32  
10.05
  Indemnification by the Borrower     33  
10.06
  Payments Set Aside     33  
10.07
  Successors and Assigns     33  
10.08
  Confidentiality     34  
10.09
  Set-off     35  
10.10
  Interest Rate Limitation     35  
10.11
  Counterparts     35  
10.12
  Integration     36  
10.13
  Survival of Representations and Warranties     36  
10.14
  Severability     36  
10.15
  Governing Law     36  
10.16
  Dispute Resolution     36  
 
            SIGNATURES     S-1  

iii 



--------------------------------------------------------------------------------



 



             
SCHEDULES
   
 
    1.01     Mortgaged Property
 
    4.03     Information Regarding Collateral
 
    6.13     Subsidiaries and Other Equity Investments
 
    10.02     Certain Addresses for Notices  
EXHIBITS
   
 
          Form of  
 
    A     Authorized Representative Certificate
 
    B     Promissory Note
 
    C     Environmental Indemnity Agreement
 
    D     Security Agreement
 
    E     Deed of Trust, Assignment of Rents and Security Agreement

iv 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This LOAN AGREEMENT (“Agreement”) is entered into as of June 1, 2010, by
and between SOLAR TAX PARTNERS 2, LLC, a California limited liability company
having its principal place of business at 1115 Orlando Avenue, Roseville,
California (the “Borrower”), and FIVE STAR BANK (the “Lender”).
     The Borrower has requested that the Lender provide a loan of $3,898,560,
the proceeds of which are to be used for long term financing of a DC
photovoltaic power plant owned by the Borrower, and the Lender is willing to do
so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel.
     “Authorized Representative” means any Person expressly designated by the
manager(s) of the Borrower (or the appropriate committee thereof) as an
Authorized Representative of the Borrower, as set forth from time to time in a
certificate in the form of Exhibit A.
     “Borrower’s Accounts” means the Debt Service Reserve Account and the
Operating Account.
     “Business Day” means any day except a Saturday, Sunday or other day on
which the Lender is closed, or on which commercial banks in California are
authorized by Law to close.
     “Change of Control” means, with respect to the Borrower, an event or series
of events by which Solar Power, Inc. shall no longer serve as manager of
Borrower or shall have beneficial ownership (within the meaning of Rule 13d-3 of
the SEC) of less than 25% of the capital stock or equity interests directly with
respect to the Borrower.
     “Closing Date” means the first date all the conditions precedent in Section
5.01 are satisfied or waived by the Lender.
     “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     “Collateral” means, collectively, all property of the Borrower, any
Subsidiary or any other Person in which the Lender is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document, and including Borrower’s
right, title and interest in the Easement, the Project, the Power Purchase
Agreement, the Performance Based Incentive Agreement, and the Interconnection
Agreement, but shall not include any grant or other payments to Borrower by the
United States Department of Treasury under Section 1603 of the American Recovery
and Reinvestment Act of 2009, any energy credit provided for under Section 48 of
the Code, or any agreements, applications, right, title, or interest therein,
related thereto or in lieu thereof, which amounts shall be paid by Borrower to
Solar Power, Inc. in partial payments for the construction of the Project under
the Engineering, Procurement and Construction Agreement dated November 11, 2009,
between Borrower and Solar Power, Inc.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 25% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
     “Credit Extension” means an advance of the Loan.
     “Debt Service Reserve Account” has the meaning specified in
Section 7.15(b).
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.

2



--------------------------------------------------------------------------------



 



     “Easement” means that certain Easement Agreement between Aerojet-General
Corporation and Borrower, dated November 10, 2009, related to an easement in
gross covering certain real property in connection with the Project, as
evidenced by that certain Memorandum of Easement recorded on April 14, 2010,
Book 20100414 and Page 1008 of Official Records in the office of the Recorder of
Sacramento County, California.
     “Environmental Law(s)” means any federal, state or local law whether common
law, court or administrative decision, ordinance, regulation, rule, court order
or decree, or administrative order or any administrative policy or guideline
concerning action levels of a governmental authority relating to the
environment, public health, any Hazardous Material (as hereinafter defined) or
any Environmental Activity or Condition (as hereinafter defined) on, under or
about the Premises, in effect from time to time, including, but not limited to
(i) the Federal Water Pollution Control Act, as amended (33 U.S.C. §1251 et
seq.); (ii) the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§6901 et seq.); (iii) the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C. §9601 et seq.); (iv) the Federal Clean Air
Act, as amended (42 U.S.C. §7401 et seq.); (v) the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. §136 et seq.); (vi) the
Toxic Substances Control Act, as amended (15 U.S.C. §2601 et seq.); (vii) the
Emergency Planning and Community Right-to-Know Act, as amended (42 U.S.C. §11001
et seq.); (viii) the Occupational Safety and Health Act, as amended (29 U.S.C.
§650 et seq.); (ix) Chapter 6 of the California Health and Safety Code;
California Health and Safety Code Sections 25100 et seq. and Sections 25280 et
seq.; (x) the Safe Drinking Water and Toxic Enforcement Act of 1986, as amended
(Proposition 65); (xi) Title 22 of the California Code of Regulations (Division
4, Chapter 30); and (xii) all regulations or guidelines promulgated pursuant to
all of the foregoing, as same may be amended from time to time.
     “Environmental Activity or Condition” means the presence, use, generation,
manufacture, production, processing, storage, release, threatened release,
discharge, disposal, treatment or transportation of any Hazardous Material on,
onto, in (or within), under, over or from the Premises, or within any
Improvement on the Premises, or the violation of any Environmental Law because
of the condition of, or activity on, the Premises.
     “Environmental Indemnity Agreement” means an Environmental Indemnity
Agreement in favor of the Lender in the form of Exhibit C attached hereto.
     “Environmental Laws” means any federal, state or local law whether common
law, court or administrative decision, ordinance, regulation, rule, court order
or decree, or administrative order or any administrative policy or guideline
concerning action levels of a Governmental Authority relating to the
environment, public health, any Hazardous Material (as hereinafter defined) or
any Environmental Activity or Condition (as hereinafter defined) on, under or
about the Mortgaged Property, in effect from time to time, including, but not
limited to (i) the Federal Water Pollution Control Act, as amended (33 U.S.C.
§1251 et seq.); (ii) the Resource Conservation and Recovery Act, as amended (42
U.S.C. §6901 et seq.); (iii) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (42 U.S.C. §9601 et seq.); (iv) the
Federal Clean Air Act, as amended (42 U.S.C. §7401 et seq.); (v) the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §136 et seq.);
(vi) the Toxic Substances Control Act, as amended (15 U.S.C. §2601 et seq.);
(vii) the Emergency Planning

3



--------------------------------------------------------------------------------



 



and Community Right-to-Know Act, as amended (42 U.S.C. §11001 et seq.); (viii)
the Occupational Safety and Health Act, as amended (29 U.S.C. §650 et seq.);
(ix) Chapter 6 of the California Health and Safety Code; California Health and
Safety Code Sections 25100 et seq. and Sections 25280 et seq.; (x) the Safe
Drinking Water and Toxic Enforcement Act of 1986, as amended (Proposition 65);
(xi) Title 22 of the California Code of Regulations (Division 4, Chapter 30);
and (xii) all regulations or guidelines promulgated pursuant to all of the
foregoing, as same may be amended from time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Financial Statements” means balance sheets, income statements, statements
of retained earnings with supporting schedules, footnotes and such other
financial reports as Lender may reasonably require, in form and content
reasonably acceptable to Lender.
     “Fixed Rate” means a rate of 8.00% per annum, computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

4



--------------------------------------------------------------------------------



 



accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Hazardous Material(s)” means any petroleum or petroleum products and any
hazardous or toxic material, substance, pollutant, allergen, irritant, mold,
fungus, bacteria, contaminant, waste, or terms similar to the forgoing, any of
which are (a) defined by or regulated as such under any Environmental Laws, or
(b) determined by a final court ruling or order to be hazardous or toxic,
excluding (i) supplies for cleaning and maintenance in commercially reasonable
amounts required for use in the ordinary course of business, provided such items
are incidental to the use of the Premises and are stored and used in compliance
with all Environmental Laws, (ii) standard office supplies in commercially
reasonable amounts required for use in the ordinary course of business, provided
such items are incidental to the use of the Premises and are stored and used in
compliance with all Environmental Laws.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP, all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, capital leases, and all guarantees
of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The Indebtedness resulting from a capital
lease as of any date shall be deemed to be the amount that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
     “Initial Financial Statements” means the balance sheet and such other
financial reports, dated as of a recent date before the date of this Agreement
as Lender may require, in form and content acceptable to Lender.
     “Interconnection Agreement” means that certain Photovoltaic (PV) Electrical
Interconnection Agreement for Net Energy Metering From Solar Electric Generating
Facilities between Aerojet-General Corporation and Borrower, dated May 26, 2010.
     “Inventory” shall have the meaning given it under the California Uniform
Commercial Code.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
an advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other

5



--------------------------------------------------------------------------------



 



Person, (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit, or
the entry into a swap or derivative transaction. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lending Office” means the office or offices of the Lender described as
such on Schedule 10.02, or such other office or offices as the Lender may from
time to time notify the Borrower.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
     “Loan” means an extension of credit by a Lender to Borrower in the amount
of $3,898,560 made in accordance with Section 2.01.
     “Loan Documents” means this Agreement, the Note, the Environmental
Indemnity Agreement, the Security Instruments and all other instruments and
documents heretofore or hereafter executed and delivered to or in favor of the
Lender in connection with the Loan made and the transactions contemplated under
this Agreement, as the same may be amended, supplemented or replaced from time
to time.
     “Loan Parties” means, collectively, the Borrower and its successors and
assigns.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, assets,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     “Material Contracts” has the meaning specified in Section 6.07.
     “Maturity Date” means the earlier of (i) June 15, 2020, and (ii) the date
on which Aerojet-General Corporation (or its successor or assign, as the case
may be) terminates the

6



--------------------------------------------------------------------------------



 



Power Purchase Agreement or closes on its option to purchase the Project, in
each case pursuant to Section 4 of the Power Purchase Agreement.
     “Mortgage” means, collectively, the instrument entitled Easement Deed of
Trust, Security Agreement, Assignment of Leases, Rents and Profits, Financing
Statement and Fixture Filing; Request for Notice in the form attached hereto as
Exhibit E and delivered by the Borrower to the Lender on the Closing Date, and
such other mortgages, deeds of trust and deeds to secure debt executed by the
Borrower granting a Lien to the Lender (or a trustee for the benefit of the
Lender) for the benefit of itself in the Mortgaged Property, as such documents
may be amended, modified, supplemented or restated from time to time.
     “Mortgage Property Support Documents” means for each property encumbered by
a Mortgage, (i) flood hazard certifications, and environmental assessments
thereof as the Lender may require prepared by recognized experts in their
respective fields selected by the Borrower and reasonably satisfactory to the
Lender, (ii) as to any property encumbered by a Mortgage located in a flood
hazard area, such flood hazard insurance as the Lender may require, (iii) with
respect to facilities leased or subleased to third parties (other than each
individual property), such lessees’ estoppel, waiver and consent certificates
and subordination, nondisturbance and attornment agreements as the Lender may
require, (iv) such owner’s affidavits as the Lender may require.
     “Mortgaged Property” means, collectively, the easements interest,
improvements, fixtures and other items of real and personal property related
thereto located on the property described on Schedule 1.1 and the products and
proceeds thereof owned by the Borrower at the Closing Date with respect to which
a Mortgage is to be executed, delivered and filed of record on the Closing Date.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means the “Promissory Note” substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and all liabilities and Indebtedness of the Borrower owing to
the Lender (or any Affiliate of the Lender) which arises as a result of any
treasury or cash management function, service or product preformed or provided
by the Lender or Affiliate for or by the Borrower or the Borrower.
     “Operating Account” has the meaning specified in Section 7.15(a).

7



--------------------------------------------------------------------------------



 



     “Operations and Maintenance Agreement” means that certain Operations and
Maintenance Agreement dated May 18, 2010 between Solar Power Inc. and Borrower.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Outstanding Amount” means with respect to Loan on any date, the
outstanding principal amount thereof after giving effect to any advances and
prepayments or repayments of the Loan occurring on such date.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any of its ERISA Affiliates or to which the Borrower or any of its ERISA
Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
     “Performance Based Incentive Agreement” means that certain SMUD Solar
Initiative Reservation Request (Reservation Number CP-00467) and related letters
between the Sacramento Municipal Utility District and Borrower.
     “Permitted Lien(s)” has the meaning specified in Section 8.01.
     “Person” means an individual, partnership, limited partnership, limited
liability company, corporation, trust, estate, association or any other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Power Purchase Agreement” means that certain Power Purchase Agreement
between Aerojet General Corporation and Borrower.
     “Project” means the approximately 2.4 mega watt solar power generation
facility located on the Easement in Rancho Cordova, California.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

8



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the Manager (in respect of a limited liability
company), or the chief executive officer, president, chief financial officer,
treasurer or assistant treasurer (in respect of a corporation) of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other equity interest of the Borrower or any Subsidiary, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest or of any option, warrant or other right to acquire any such
capital stock or other equity interest, or (c) any loans or advances to the
holder of any capital stock or other equity interest of the Borrower or any
Subsidiary.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Security Agreement” means the Security Agreement dated as of the date
hereof by the Borrower to the Lender substantially in the form attached hereto
as Exhibit D, as the same may be otherwise supplemented or amended, modified, or
amended and restated from time to time.
     “Security Instruments” means, collectively, the Security Agreement, the
Mortgage, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary or other Person shall grant or convey to
the Lender a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document, as any of them may be amended, modified or
supplemented from time to time.
     “Subsidiary’s Account” has the meaning specified in Section 7.15(c).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Securities” means the shares of capital stock or the other
equity interests issued by or equity participations in any Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.
     “Title Insurer” means First American Title Company.

9



--------------------------------------------------------------------------------



 



     “Title Policy” A Policy of Title Insurance or its equivalent acceptable to
Lender, naming Lender as insured, with a liability limit of not less than the
amount of the Loan, issued by Title Insurer, insuring that the Mortgage
constitutes a valid first lien on the Mortgaged Property, with only such
exceptions from its coverage as shall have been approved in writing by Lender,
with such reinsurance or coinsurance agreements or endorsements to such policy
as Lender may require.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Financial
Statements, except as otherwise specifically prescribed herein.

10



--------------------------------------------------------------------------------



 



     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval of
the Lender); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender Financial Statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
ARTICLE II.
CREDIT EXTENSION
     2.01 Loan.
     (a) Subject to the terms and conditions of this Agreement, the Lender
agrees to make an advance of the Loan in an amount of $3,898,560. Not later than
12:00 p.m. on the Closing Date, the Lender shall, pursuant to the terms and
subject to the conditions of this Agreement, make the Loan available to the
Borrower by delivery of the proceeds thereof as shall be directed by the
Authorized Representative and reasonably acceptable to the Lender. The Loan
shall bear interest at the Fixed Rate. No amount of the Loan repaid or prepaid
by the Borrower may be reborrowed hereunder, and no subsequent advance of the
Loan shall be allowed after the initial advance.
     (b) The Outstanding Amount of the Loan and all accrued but unpaid interest
shall be due and payable in full on the Maturity Date of the Loan. The Borrower
shall pay principal of and interest on the Loan in 120 equal monthly
installments, as calculated by the Lender (currently estimated to be $47,535),
commencing on July 15, 2010 and continuing on the fifteenth day of each month
thereafter through the Maturity Date of the Loan. The initial payment shall also
include all interest accrued on the Loan for the period from the date the Credit

11



--------------------------------------------------------------------------------



 



Extension is made through June 15, 2010 in addition to the regular payment of
principal and interest.
     (c) Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
     2.02 Advance of the Loan.
     (a) Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if a borrowing is the initial Credit Extension,
Section 5.01), the Lender shall make the proceeds of the Loan available to the
Borrower by wire transfer of such proceeds through the closing escrow in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Authorized Representative.
     2.03 Prepayments. The Borrower may at any time or from time to time
voluntarily prepay the Loan.
     2.04 Default Rate. Notwithstanding anything to the contrary in this
Agreement, if any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at the Fixed Rate plus an amount equal to 4% per annum (the “Default
Rate”), provided that application of such Default Rate shall occur after
notification to the Borrower by the Lender. Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon demand.
     2.05 Fees.
     (a) On the Closing Date, the Borrower shall pay to the Lender a loan fee in
the amount of $38,985.00, which is equal to 1% of the initial principal amount
of the Loan.
     (b) The Borrower shall pay to the Lender all expenses incurred by Lender in
connection with due diligence, underwriting and the preparation of documentation
of the Loan, whether incurred before or after the Closing Date. Such fees shall
be fully earned when paid and shall not be refundable.
     2.06 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on the Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.08(a), bear interest for one day.
     2.07 Evidence of Debt. The Credit Extension made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extension
made by the Lender to the Borrower and the interest and

12



--------------------------------------------------------------------------------



 



payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. The Borrower shall execute
and deliver to the Lender the Note, which shall evidence the Lender’s Loan in
addition to such accounts or records.
     2.08 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. All payments received by the Lender after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
ARTICLE III.
TAXES
     3.01 Additional Costs. If the imposition of or any change in any law, rule,
regulation or guideline, or the interpretation or application of any such
authority by any court or administrative or Governmental Authority (including
any request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would (a) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (b) reduce
the amounts payable to Lender under this Agreement or the Loan Documents, or
(c) reduce the rate of return on Lender’s capital as a consequence of Lender’s
obligations with respect to the Loan, then Borrower agrees to pay Lender such
additional amounts as will compensate Lender therefor, within thirty (30) days
after Lender’s written demand for such payment, which demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.
ARTICLE IV.
SECURITY
     4.01 Security. As security for the full and timely payment and performance
of all Obligations, the Borrower shall, and shall cause all other Loan Parties
to, on or before the Closing Date, do or cause to be done all things necessary
in the opinion of the Lender and its counsel to grant to the Lender a first
priority lien on the Mortgaged Property as described in the Mortgage and a duly
perfected first priority security interest in all Collateral subject to no prior
Lien or other encumbrance or restriction on transfer. Without limiting the
foregoing, the

13



--------------------------------------------------------------------------------



 



Borrower shall and shall cause each Loan Party to take such further action and
deliver or cause to be delivered such further documents as required by the
Security Instruments or otherwise as the Lender may request to effect the
transactions contemplated by this Article IV.
     4.02 Further Assurances. At the request of the Lender, the Borrower will or
will cause all other Loan Parties, as the case may be, to execute, by its duly
authorized officers, alone or with the Lender, any certificate, instrument,
financing statement, control agreement, statement or document, deed of trust, or
mortgage, or to procure any such certificate, instrument, statement or document,
or to take such other action (and pay all connected costs) which the Lender
reasonably deems necessary from time to time to create, continue or preserve the
liens and security interests in Collateral (and the perfection and priority
thereof) of the Lender contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrower or other Loan
Party after the Closing Date and all Collateral moved to or from time to time
located at locations owned by third parties, including without limitation all
leased locations, bailees, warehousemen and third-party processors. The Lender
is hereby irrevocably authorized to execute and file or cause to be filed all
Uniform Commercial Code financing statements reflecting the Borrower or any
other Loan Party as “debtor” and the Lender as “secured party,” and
continuations thereof and amendments thereto, as the Lender reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents. The Borrower also agrees to deliver and cause
its Subsidiaries, where applicable, to deliver, whenever requested by the
Lender, title insurance policies, or such other evidence of title satisfactory
to the Lender with respect to the Mortgaged Properties designated by the Lender,
based upon abstract or record examinations acceptable to the Lender and
(a) stating that Borrower or its Subsidiary, as applicable, has good and
marketable title to the Mortgaged Properties, free and clear of all Liens except
Permitted Liens, and (b) confirming that such Mortgaged Properties are subject
to Security Documents securing the Obligations that constitute and create legal,
valid and duly perfected deed of trust or mortgage Liens in such Mortgaged
Properties and interests, and (c) covering such other matters as the Lender may
reasonably request.
     4.03 Information Regarding Collateral. The Borrower represents warrants and
covenants that (i) the chief executive office of the Borrower and each other
Person at the Closing Date providing Collateral pursuant to a Security
Instrument (each, a “Grantor”) at the Closing Date is located at the address or
addresses specified on Schedule 4.03, and (ii) Schedule 4.03 contains a true and
complete list of (a) the exact legal name, jurisdiction of formation,
jurisdiction identification number, if any, and address of each Grantor and of
each other Person that has effected any merger or consolidation with a Grantor
or contributed or transferred to a Grantor any property constituting Collateral
at any time since January 1, 2001 (excluding Persons making sales in the
ordinary course of their businesses to a Grantor of property constituting
inventory in the hands of such seller), (b) the exact legal name, jurisdiction
of formation, and each location of the chief executive office of each Grantor at
any time since January 1, 2001, and (c) each location in which goods
constituting Collateral are or have been located since January 1, 2001 (together
with the name of each owner of the property located at such address if not the
applicable Grantor, and a summary description of the relationship between the
applicable Grantor and such Person). Borrower shall not change, and shall not
permit any other Grantor to change, its name, jurisdiction of formation (whether
by reincorporation, merger or otherwise) or the location of its chief executive
office, except upon

14



--------------------------------------------------------------------------------



 



giving not less than thirty (30) days’ prior written notice to the Lender and
taking or causing to be taken all such action at Borrower’s or such other
Grantor’s expense as may be reasonably requested by the Lender to perfect or
maintain the perfection of the Lien of the Lender in Collateral.
ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSION
     5.01 Conditions of Credit Extension. The obligation of the Lender to make
its Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
     (a) The Lender’s receipt of the following, each of which shall be originals
or facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:
     (i) executed counterparts of this Agreement, the Environmental Indemnity
Agreement, and the Security Instruments, sufficient in number for distribution
to the Lender and the Borrower;
     (ii) Note executed by the Borrower in favor of the Lender;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
     (iv) such documents and certifications as the Lender may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
     (v) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying that there has been no event or circumstance since the date of the
Initial Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

15



--------------------------------------------------------------------------------



 



     (vii) evidence reasonably satisfactory to the Lender that any Indebtedness
or Lien with respect to the Borrower, its Subsidiaries, or their respective
assets, the existence of which would violate Sections 8.01 or 8.03, shall have
been repaid, terminated, or released, as the case may be;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
     (ix) the Mortgage Property Support Documents;
     (b) the Borrower’s Accounts shall have been established.
     (c) the Debt Service Reserve Account shall have been funded with $285,000
in immediately available funds from sources other than proceeds of the Loan.
     (d) The Borrower has entered into the Power Purchase Agreement, the
Performance Based Incentive Agreement, the Interconnection Agreement, the
Operations and Maintenance Agreement and the Transmission Agreement.
     (e) All construction on the Project shall be completed, and Solar Power
Inc. as the contractor shall have transferred all right, title and interest to
any and all equipment related to the Project to Borrower, and Borrower shall
have provided Lender evidence of such transfer reasonably satisfactory to
Lender.
     (f) The Project shall have commenced operations and the delivery of
electricity pursuant to the Power Purchase Agreement.
     (g) Title Insurer shall have committed to deliver to Lender the Title
Policy.
     (h) The Easement shall have been recorded.
     (i) The Mortgage shall have been recorded.
     (j) UCC-1 financing statement(s) covering the Collateral shall have been
filed where appropriate and, if required by Lender, Lender shall have received
satisfactory evidence that there are no other Liens on Collateral covered by
such financing statements, except as otherwise agreed to by Lender.
     (k) Any fees required to be paid on or before the Closing Date shall have
been paid, including without limitation, the Loan Fee, service charges, title
charges, tax and lien service charges, recording fees, escrow fees, real
property taxes and assessments, insurance premiums, and any amounts required to
pay existing encumbrances affecting the Mortgaged Property.
     (l) The Borrower shall have paid all Attorney Costs of the Lender to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

16



--------------------------------------------------------------------------------



 



     (m) The representations and warranties of the Borrower contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension.
     (n) No Default shall exist, or would result, from such proposed Credit
Extension.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lender that:
     6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. The Project is fully operational as
contemplated by the plans and specifications for the Project that have been
delivered to Lender and Borrower has commenced the generation and delivery of
electricity pursuant to the Power Purchase Agreement.
     6.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. No Loan
Party is in violation or default under agreement, contract or recorded document
to which it is a party or by which it is bound that is listed as an exception in
the Title Policy, the violation of which would have a Material Adverse Effect.
     6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     6.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party, as the case may be, that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party,

17



--------------------------------------------------------------------------------



 



enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
     6.05 Financial Statements; No Material Adverse Effect.
     (a) The year-end Financial Statements most recently delivered to Lender
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP, all subject to adjustment based on assumptions expressly
set forth in the Financial Statements.
     (b) The interim Financial Statements since the most recent year-end
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness in accordance with GAAP.
     (c) Since the date of the later of the most recent Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
     6.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
     6.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. As of the date of this Agreement, Schedule 6.07 is a true and
correct list of all contracts, leases, licenses and other agreements, whether
written or oral, to which the Borrower is a party, related to the Project as of
the date of this Agreement (the “Material Contracts”), the breach, termination
or absence of which would have a Material

18



--------------------------------------------------------------------------------



 



Adverse Effect. True and correct copies of each of the Material Contracts have
been delivered, or made available, to Lender.
     6.08 Ownership of Property; Liens. Borrower has good record and marketable
title in an interest in the Easement as grantee, in respect of all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The easement interest of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 8.01.
     6.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and, as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     6.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar business as the
Borrower and its Subsidiaries), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
     6.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
     6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have
timely made all required contributions to each Plan and each Multiemployer Plan,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no

19



--------------------------------------------------------------------------------



 



prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
     (c) (i) no Pension Plan has any Unfunded Pension Liability; (ii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur (as a result of the Transaction or otherwise), any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (iv) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     (d) To the best knowledge of the Borrower (i) each Multiemployer Plan to
which Borrower will have an obligation to contribute is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws; (ii) each Multiemployer Plan to which Borrower will have
an obligation to contribute is intended to be qualified under Code section
401(a) and Borrower has no knowledge of any occurrence or event which would
prevent, or cause the loss of, such qualification; (iii) there are no pending or
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Multiemployer Plan that could be reasonably be expected to
have a Material Adverse Effect; and (iv) there has been no prohibited
transaction or violation of ERISA fiduciary responsibility rules with respect to
any Multiemployer Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
     6.13 Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries.
     6.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     6.15 Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No written report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered

20



--------------------------------------------------------------------------------



 



hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     6.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     6.17 Rights in Collateral; Priority of Liens. The Borrower and each other
Loan Party own the property granted by it as Collateral under the Security
Instruments, free and clear of any and all Liens in favor of third parties. Upon
the proper filing of UCC financing statements and recordation of the Mortgage,
and the taking of the other actions required by the Lender, the Liens granted
pursuant to the Security Instruments will constitute valid and enforceable
first, prior and perfected Liens on the Collateral in favor of the Lender.
ARTICLE VII.
AFFIRMATIVE COVENANTS
     So long as the Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 7.01, 7.02, 7.03 and 7.12) cause each Subsidiary to:
     7.01 Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:
     (a) as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and compiled by an
independent certified public accountant reasonably acceptable to the Lender; and
     (b) as soon as available, but in any event within 45 days after the end of
each fiscal quarter of each fiscal year of the Borrower, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations and shareholders’ equity for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, all in
reasonable detail, internally prepared, and certified by a Responsible Officer
of the Borrower as fairly presenting in

21



--------------------------------------------------------------------------------



 



all material respects the financial condition, results of operations, members’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end review adjustments and the absence of
footnotes.
     7.02 Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender:
     (a) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors or manager (or the audit committee of the board of directors or
management, as applicable) of the Borrower by independent accountants in
connection with the accounts or books of the Borrower or any of its
Subsidiaries, or any audit of any of them;
     (b) as soon as available, but in no event later than 15 days after the
applicable filing date for the tax reporting period ended, Federal tax returns
with all attachments for each of the Loan Parties, prepared by a certified
public accountant satisfactory to Lender.
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any of its Subsidiaries, or compliance
with the terms of the Loan Documents, as the Lender may from time to time
reasonably request.
     7.03 Notices. Promptly notify the Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any of its Subsidiary,
including pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any damage, destruction or other event rendering unfit for normal
use the Mortgaged Property, or by reason of any compulsory transfer or taking or
transfer under threat of compulsory taking of all or a part of the Mortgaged
Property by any Governmental Authority or entity acting under power of eminent
domain, or receipt of any notice regarding any such proceeding; and
     (e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each

22



--------------------------------------------------------------------------------



 



notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     7.04 Payment of Taxes and Claims. Pay and discharge prior to delinquency,
all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property.
     7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     7.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons as reasonably determined by Lender; such as workers’ compensation
insurance, public liability and property and casualty insurance, which amount
shall not be materially reduced in the absence of 30 days’ prior notice to the
Lender.
     7.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     7.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
     7.10 Inspection Rights. Permit representatives and independent contractors
of the Lender to visit and inspect the Mortgaged Property, subject to access
rules and requirements contained in the Easement, and any of its properties, to
examine its corporate, financial and

23



--------------------------------------------------------------------------------



 



operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of Lender and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advanced written notice to the Borrower; provided,
however, that (i) except during the continuance of an Event of Default, such
inspections shall be at Borrower’s expense no more than once per calendar year,
and (ii) when an Event of Default exists, the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advanced written notice.
     7.11 Use of Proceeds. Use the proceeds of the Credit Extension for long
term financing of a DC photovoltaic solar electricity generating facility owned
by the Borrower not in contravention of any Law or of any Loan Document.
     7.12 Collateral Records. The Borrower agrees to execute and deliver
promptly, and to cause each other Loan Party to execute and deliver promptly, to
the Lender, from time to time, solely for Lender’s convenience in maintaining a
record of the Collateral, such written statements and schedules as Lender may
reasonably require designating, identifying or describing the Collateral. The
failure by the Borrower or any other Loan Party, however, to promptly give the
Lender such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Security
Instruments.
     7.13 Security Interests. The Borrower shall, and shall cause each other
Loan Party to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein. The Borrower
shall, and shall cause each other Loan Party to, comply with the requirements of
all state and federal laws in order to grant to the Lender valid and perfected
first priority security interests in the Collateral, with perfection, in the
case of any investment property, being effected by giving the Lender control of
such investment property, rather than by the filing of a UCC financing statement
with respect to such investment property. The Lender is hereby authorized by the
Borrower to file any UCC financing statements covering the Collateral whether or
not the Borrower’s signatures appear thereon. The Borrower shall, and shall
cause each other Loan Party, to do whatever the Lender may reasonably request,
from time to time, to effect the purposes of this Agreement and the other Loan
Documents, including filing notices of liens, UCC financing statements, fixture
filings and amendments, renewals and continuations thereof; cooperating with the
Lender’s representatives; keeping stock records; obtaining waivers from
landlords and mortgagees and from warehousemen and their landlords and
mortgages; and, paying claims which might, if unpaid, become a Lien on the
Collateral.
     7.14 Further Assurances. At the Borrower’s cost and expense, upon request
of the Lender, duly execute and deliver or cause to be duly executed and
delivered, to the Lender such further instruments, documents, certificates,
financing and continuation statements, and do and cause to be done such further
acts that may be reasonably necessary or advisable in the reasonable opinion of
the Lender to carry out more effectively the provisions and purposes of this
Agreement, the Security Instruments and the other Loan Documents.
     7.15 Borrower’s Account and Subsidiaries’ Accounts. The Borrower shall
establish and maintain depository accounts with the Lender as Lender’s customer
as described in this

24



--------------------------------------------------------------------------------



 



Section 7.15. These depository accounts shall be the only depository accounts
maintained by Borrower and its Subsidiaries. The Borrower’s Accounts and each
Subsidiary’s Account shall not subject to any deduction, set-off, bank’s lien or
any other right in favor of any Person other than Lender.
     (a) Operating Account. Borrower shall establish a non-interest bearing
account at Lender in the name of Borrower pledged to Lender using Borrower’s
Federal tax identification number, account number 3201944 (the “Operating
Account”). Borrower shall direct its customers and creditors to submit all
remittances to the Lender for deposit in the Operating Account. Any remittance
or other proceeds of receivables of Borrower or other Loan Collateral received
by Borrower shall be deemed held by Borrower in trust and as fiduciary for
Lender, and Borrower immediately shall deposit the same in the Operating Account
or deliver the same, in its original form, to Lender by overnight delivery
carrier. Pending such deposit in the Operating Account or delivery to Lender,
Borrower agrees that it shall not commingle any such remittance or other
proceeds of receivables or other Loan Collateral with any of Borrower’s other
funds or property, but shall hold it separate and apart from such other funds or
property in trust for Lender until deposit is made into the Operating Account or
until delivery is made to Lender by overnight delivery carrier as described
above. Any amounts due and payable under the Loan Documents shall be paid out of
the Operating Agreement to the extent of available funds. Absent an Event of
Default, Borrower shall have control over deposits and funds in such Operating
Account, subject to the lien of the pledge and the provisions of this Agreement.
Borrower authorizes Lender to establish automatic payments of the Loan by
drawing on the Operating Account. To the extent that the balance of the Debt
Service Reserve Account is less than $285,000 on the first day of any fiscal
quarter, Borrower authorizes Lender to transfer funds from the Operating Account
to the Debt Service Reserve Account in an amount sufficient to bring the balance
of the Debt Service Reserve Account to $285,000. Borrower shall complete any
forms reasonably requested by Lender to establish such automatic payments of the
Loan and transfers to the Debt Service Reserve Account.
     (b) Debt Service Reserve Account. Borrower shall establish a an interest
bearing account at Lender in the name of Borrower pledged to Lender using
Borrower’s Federal tax identification number, account number 3500725 (the “Debt
Service Reserve Account”) with an initial balance of $285,000. The Debt Service
Reserve Account and all deposits to the Debt Service Reserve Account shall be
Lender’s property and shall be subject only to the signing authority designated
from time to time by Lender, and Borrower shall have no interest therein or
control over such deposits or funds. Lender shall have sole access to the Debt
Service Reserve Account. Borrower shall have no access to the Debt Service
Reserve Account. If funds in Operating Account are insufficient to pay amounts
due and payable under the Loan Documents and provided (i) no Default has
occurred and is continuing, and (ii) Borrower has made no Restricted Payments in
the current fiscal quarter, then on Borrower’s written request, Lender shall
apply funds in the Debt Service Reserve Account to pay the difference between
funds available in the Operating Account and the amounts due and payable under
the Loan Documents. To the extent that the balance is less than $285,000 on the
first day of any fiscal quarter, Borrower shall immediately deposit funds in the
Debt Service Reserve Account sufficient to increase the balance to not less than
$285,000. Any funds remaining in the Debt Service Reserve Account after
satisfaction in full of the Obligations shall be returned to Borrower.

25



--------------------------------------------------------------------------------



 



     (c) Any Subsidiary now or hereafter existing shall establish a non-interest
bearing account at Lender in the name of the Subsidiary pledged to Lender using
that Subsidiary’s Federal tax identification number (each a “Subsidiary’s
Account”).
ARTICLE VIII.
NEGATIVE COVENANTS
     So long as the Loan or any other Obligations hereunder shall remain unpaid
or unsatisfied, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, without prior written consent of Lender:
     8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (each a “Permitted Lien”):
     (a) Liens pursuant to any Loan Document;
     (b) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which is paid, or
released, or for which Borrower posts a bond or other security within 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; and
     (e) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments.
     8.02 Investments. Make any Investments, including without limitation in any
new Subsidiaries or joint ventures, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities; and
     (b) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss.
     8.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except Indebtedness under the Loan Documents and any other
Indebtedness owing from time to time to the Lender.

26



--------------------------------------------------------------------------------



 



     8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) or any Subsidiary Securities to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary.
     8.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;
     (b) Dispositions of electricity pursuant to the Power Purchase Agreement or
in the ordinary course of business;
     (c) Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; and
     (e) Dispositions permitted by Section 8.04;
provided, however, that any Disposition pursuant to clauses (a) through
(d) shall be for fair market value.
     8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and other
Subsidiaries;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person; and
     (c) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may declare or pay Restricted Payments in cash to its
members from the Operating Account.

27



--------------------------------------------------------------------------------



 



     8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     8.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.
     8.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower, (ii) of any Subsidiary to guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person.
     8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     8.11 Joint Ventures. The Borrower shall not and shall not suffer or permit
any Subsidiary to make an Investment or enter into any partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Borrower or any Subsidiary with another Person in order
to conduct a common venture or enterprise with such Person.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
(iii) within fifteen days after written notice from Lender, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 7.01, 7.02, 7.03, 7.04, 7.05,
7.11or Article VIII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its

28



--------------------------------------------------------------------------------



 



part to be performed or observed and such failure continues for thirty (30) days
after notice thereof has been given by the Lender, provided that if such default
cannot reasonably be cured within thirty (30) days, the cure period shall be
extended up to ninety (90) days, provided that Borrower has commenced action to
cure and is diligently proceeding; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. The Borrower or any Subsidiary (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and the same is not cured within any
applicable grace or cure period in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn, committed or available amounts and including amounts owing
to all creditors under any combined or syndicated credit arrangement) of more
than $25,000, or (ii) fails to observe or perform any other material agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs and the same is not cured within any applicable grace or cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice, if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $75,000 (to the

29



--------------------------------------------------------------------------------



 



extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or Governmental Authority contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
the Borrower or any Subsidiary without first obtaining the prior written consent
of Lender; or
     (l) Material Adverse Effect. A Material Adverse Effect occurs in Borrower’s
financial condition; or
     (m) Insecurity. Lender in good faith believes itself insecure.
     9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
     (a) declare the unpaid principal amount of the Loan, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and
     (b) exercise all rights and remedies available to it under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Loan and all interest and
other amounts as aforesaid shall automatically become due and payable and shall
automatically become effective, in each case without further act of the Lender.

30



--------------------------------------------------------------------------------



 



     9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loan has automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of the Obligations shall be applied by the Lender in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Lender;
     Second, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loan and overdrafts, payable to the Lender;
     Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loan and overdrafts, payable to the Lender;
     Fourth, to payment of all other amounts due under any of the Loan
Documents, if any;
     Fifth, to payment of that portion of the Obligations constituting amounts
payable to the Lender or its Affiliates as a result of any treasury or cash
management function, service or product performed or provided by the Lender or
Affiliate for or to the Borrower; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by

31



--------------------------------------------------------------------------------



 



electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Lender pursuant to Article II shall not be effective until
actually received by the Lender. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Electronic Mail, Facsimile Documents and Signatures.
Loan Documents may be transmitted and/or signed by electronic mail or facsimile.
The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually-signed originals and
shall be binding on all Loan Parties and the Lender. The Lender may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any electronic mail or facsimile
document or signature.
     (c) Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used to distribute routine communications, such as Financial
Statements and other information as provided in Section 7.02, and to distribute
Loan Documents for execution by the parties thereto.
     (d) Reliance by the Lender. The Lender shall be entitled to rely and act
upon any notices (including telephonic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, unless solely resulting from the gross negligence
or willful misconduct of the Lender, its Affiliates, and their respective
officers, directors, employees, agents and attorneys-in-fact. All telephonic
notices to and other communications with the Lender may be recorded by the
Lender, and the Borrower hereby consent to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise,
and no delay by the Lender in exercising any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal

32



--------------------------------------------------------------------------------



 



proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Lender and the
cost of independent public accountants and other outside experts retained by the
Lender. All amounts due under this Section 10.04 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Loan and repayment, satisfaction or discharge of
all other Obligations.
     10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Loan or the use or proposed use of
the proceeds therefrom, or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Loan and the repayment,
satisfaction or discharge of all the other Obligations.
     10.06 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Lender, or the Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

33



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (b) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement including all or a portion of the Loan owing to it;
provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement, except to the extent
permitted or directed by Lender in writing. Subject to subsection (c) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01 to the same extent as if it were a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.08 as though it were a Lender.
     (c) A Participant shall not be entitled to receive any greater payment
under Section 3.01 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.
     (d) The Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
     10.08 Confidentiality. The Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, so long as, in the case
of any civil subpoena or similar civil legal process, the Lender makes a
reasonable effort to notify the Borrower of such subpoena or legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan

34



--------------------------------------------------------------------------------



 



Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower (unless the Lender knows that such source is otherwise
bound by a confidentiality agreement with the Borrower). For purposes of this
Section, “Information” means all information received from any Loan Party
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by any Loan Party, provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     10.09 Set-off. In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, the Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, the Lender may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

35



--------------------------------------------------------------------------------



 



     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     10.16 Dispute Resolution.
     (a) Any controversy, claim, action or dispute arising out of or related to
this Agreement between the parties, whether based on contract, tort or
otherwise, shall be decided by a general reference proceeding pursuant to
California Code of Civil Procedure Section 638 et.

36



--------------------------------------------------------------------------------



 



seq., as amended from time to time, as modified by this Section. The general
reference proceeding shall be commenced by filing a motion in the courts of the
State of California sitting in the County of Sacramento (“Court”), with a copy
served on the other parties. Any motion for appointment of a referee shall be
filed within the applicable statute of limitations for the claims to be made in
the general reference proceeding.
     (b) The Court shall appoint a single referee who shall be a retired judge
who has served at least five (5) years in the courts of the State, and the order
appointing the referee shall order the referee to comply with the provisions of
this Section. The referee shall try all issues of law and fact. THE PARTIES
HEREBY WAIVE A COURT TRIAL OR A JURY TRIAL IN CONNECTION WITH ANY DISPUTE
ARISING OUT OF THIS AGREEMENT WHICH IS NOT EXPRESSLY EXCLUDED HEREIN. Except to
the extent modified herein, the reference shall be conducted in accordance with
applicable law, including, but not limited to, the California Code of Civil
Procedure and the California Evidence Code. All general reference proceedings
hereunder shall be conducted in a mutually agreeable location in the State of
California.
EACH PARTY ACKNOWLEDGES TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED
IN THIS “RESOLUTION OF DISPUTES” PROVISION DECIDED BY A GENERAL REFERENCE
PROCEEDING (AS MODIFIED BY THIS SECTION), WITH A REFEREE AND NOT A JUDGE, AND
FURTHER ACKNOWLEDGES THAT IT IS GIVING UP ANY RIGHTS IT MIGHT POSSESS TO HAVE
THE DISPUTE LITIGATED IN A COURT OR BEFORE A JURY TRIAL.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            SOLAR TAX PARTNERS 2, LLC, a California
limited liability company
    By:   SOLAR POWER, INC.    

                  By:   /s/ Stephen C. Kircher        Name:   Stephen C.
Kircher        Title:   Chief Executive Officer   

S-1



--------------------------------------------------------------------------------



 



         

            FIVE STAR BANK
    By:   /s/ James F. Snider        Name:   James F. Snider        Title:  
SVP/Loan Officer    

S-2



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01(a)
MORTGAGED PROPERTIES

1.   All of Borrower’s right, title and interest to that certain Easement
Agreement between Aerojet-General Corporation and Borrower, dated November 10,
2009, related to an easement in gross covering certain real property in
connection with the Project, as evidenced by that certain Memorandum of Easement
recorded on April 14, 2010, Book 20100414 and Page 1008 of Official Records in
the office of the Recorder of Sacramento County, California, more particularly
described on Exhibit A hereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE 1.01(a)
Property Description
     A portion of “Resultant Parcel 9” as recorded in Book 20080919, at Page
1151 Official Records Sacramento County, situated in the County of Sacramento,
State of California more particularly described as follows:
     Commencing at the most northerly corner of Parcel 3 as recorded in Book
700622, at Page 529 Official Records Sacramento County and shown on Page 22 of
that certain Record of Survey filed in Book 076 of Record of Surveys, at Page
001, Official Records Sacramento County; thence from said point of commencement
North 56°37’47” West a distance of 100.00 feet to the TRUE POINT OF BEGINNING;
thence along a nontangent curve right having a radius point bearing North
46°49’08” West a distance of 1800.00 feet through a central angle of 25°36’ 55”
and an arc length of 804.72 feet with a chord bearing of South 55°59’19” West
for a distance of 798.04 feet; thence South 68°47’46” West a distance of 633.12
feet; thence North 01°41’22” East a distance of 376.85 feet; thence North
38°48’18” East a distance of 750.47 feet; thence North 00°05’35” West a distance
of 622.94 feet; thence North 52°43’06” East a distance of 1013.13 feet; thence
South 00°02’55” West a distance of 764.36 feet; thence North 89°18’35” East a
distance of 389.39 feet; thence South 06°52’23” West a distance of 315.04 feet;
thence North 89°56’27” West a distance of 87.20 feet; thence South 33°32’18”
West a distance of 540.36 feet; to the point of beginning.
     Containing 37.646 acres.
End of Description

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.03
COLLATERAL
Solar Tax Partners 2, LLC
Collateral Locations:
On the real property constituting the Easement, generally located at Highway 50
and Aerojet Road in Rancho Cordova, California

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
MATERIAL CONTRACTS
Easement Agreement between Aerojet-General Corporation and Borrower, dated
November 10, 2009, related to an easement in gross covering certain real
property in connection with the Project
Interconnection Agreement between Aerojet-General Corporation and Borrower dated
May 26, 2010
Operations and Maintenance Agreement dated May 18, 2010, between Solar Power
Inc. and Borrower
Performance Based Incentive Agreement between the Sacramento Municipal Utility
District and Borrower.
Power Purchase Agreement between Aerojet General Corporation and Borrower.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.
     None.
Part (b). Other Equity Investments.
     None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.03
EXISTING INDEBTEDNESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
CERTAIN ADDRESSES FOR NOTICES
SOLAR TAX PARTNERS 2, LLC
1115 Orlando Avenue
Roseville, California 95661-5247

         
 
  Attention:   Joe Bedewi
 
      Executive Vice President
 
      Solar Power, Inc.
 
      Telephone: (916) 745-0910
 
      Facsimile: (916) 745-0981
 
      Electronic Mail: jbedewi@solarpowerinc.net

Contact for Financial Reports:

         
 
  Attention:   Alan M. Lefko
 
      Vice President Finance
 
      Telephone: (916) 745-0912
 
      Facsimile: (916) 745-0990
 
      Electronic Mail: alefko@solarpowerinc.net

 



--------------------------------------------------------------------------------



 



FIVE STAR BANK
Lender’s Office
(for payments):
Five Star Bank
6810 Five Star Blvd., Suite 100
Rocklin, CA 95677

         
 
  Attention:   Doreen Jensen
 
      VP/Note Department Manager
 
      Telephone: (916) 626-5001
 
      Electronic Mail: djensen@fivestarbank.com

Account Information for Payments:
(Borrower to obtain payment information from Lender from time to time by
contacting Lender at address set forth above.)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF APPOINTMENT OF AUTHORIZED REPRESENTATIVE
          Reference is hereby made to the Loan Agreement dated as of June 1,
2010 (the “Agreement”) among SOLAR TAX PARTNERS 2, LLC, a limited liability
company under the laws of the State of California (the “Borrower”) and FIVE STAR
BANK, as lender (the “Lender”). Capitalized terms used but not defined herein
shall have the respective meanings therefor set forth in the Agreement.
          The Borrower hereby nominates, constitutes and appoints each
individual named below as an Authorized Representative under the Loan Documents,
and hereby represents and warrants that (i) set forth opposite each such
individual’s name is a true and correct statement of such individual’s office
(to which such individual has been duly elected or appointed), a genuine
specimen signature of such individual and an address for the giving of notice,
and (ii) each such individual has been duly authorized by the Borrower to act as
Authorized Representative under the Loan Documents:

          Name and Address   Office   Specimen Signature  
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

     Borrower hereby revokes (effective upon receipt hereof by the Lender) the
prior appointment of                      as an Authorized Representative.
Form of Notice of Appointment of Authorized Representative

A - 1



--------------------------------------------------------------------------------



 



     This the ___ day of                     , ___.

            SOLAR TAX PARTNERS 2, LLC, a California limited liability company
      By:   SOLAR POWER, INC., a California corporation    

            By:           Name:           Title:        

Form of Notice of Appointment of Authorized Representative

A - 2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
June 1, 2010
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to FIVE STAR BANK or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan made by the Lender to the Borrower under that certain Loan
Agreement, dated as of June 1, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
between the Borrower and Lender.
     The Borrower promises to pay interest on the unpaid principal amount of the
Loan from the date of the Loan until the principal amount is paid in full, at
the interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Lender in Dollars in immediately
available funds at the Lender’s Office. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is the Note referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Security Instruments. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. The Loan made by the Lender shall be evidenced
by a loan account or record maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of the Loan and payments with respect thereto.
     If a payment is 10 days or more late, Borrower will be charged 5.000% of
the unpaid portion of the regularly scheduled payment or $100.00, whichever is
greater.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
Form of Note

B- 1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

            SOLAR TAX PARTNERS 2, LLC, a California limited liability company

      By:   SOLAR POWER, INC., a California corporation      

            By:           Name:           Title:        

Form of Note

B- 2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT
(See attachment.)
Form of Environmental Indemnity Agreement

C- 1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECURITY AGREEMENT
(See attachment.)
Form of Security Agreement

D- 1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF DEED OF TRUST
(See Attachment)
Form of Deed of Trust

E - 1